— Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered August 24, 1990, convicting defendant, after a non-jury trial, of sodomy in the first degree, three counts of sexual abuse in the first degree, and sexual abuse in the third degree, and sentencing her to concurrent terms of 8Vi to 25 years, 2 Vi to 7 years, (3 terms) and 90 days, respectively, unanimously affirmed.
Contrary to defendant’s claim on appeal, the court did not err in allowing the defendant’s son to testify under oath. The court conducted an extensive voir dire of the 9 Vi year old, and the boy’s responses support the finding that he was capable of understanding the nature of an oath (People v Graham, 180 AD2d 438, lv denied 79 NY2d 1001; CPL 60.20). Further, as the boy’s testimony was corroborated by other witnesses, including his younger brother, the court’s verdict was not against the weight of the evidence.
Defendant’s remaining claims are either unpreserved or without merit. Concur — Sullivan, J. P., Rosenberger, Wallach, Ross and Rubin, JJ.